department of the treasury internal_revenue_service washington d c contact person id number telephone number t- b ae sin - date cy legend a b dear taxpayer this is in response to your letter dated date wherein you requested certain rulings concerning the federal tax consequences of the proposed transaction described below you are a non-profit corporation exempt from federal_income_tax under sec_501 of the internal_revenue_code code you are classified as a private_foundation within the meaning of sec_509 your primary purpose is to receive contributions and make donations to organizations described in sec_501 you are governed by a eight-member board_of directors five of whom are also board members of b your original and subsequent financial support came from a a national banking institution you also received financial support from b the parent holding_company of a has agreed to merge with another national banking institution bank and_after the merger you expect that a will be merged into a subsidiary of that bank you represent that in view of the pending merger it is in your best interests for you to distribute all your assets to domestic organizations described in sec_501 c of the code you plan to terminate your private_foundation_status thereafter you represent that all your assets will be distributed to domestic exempt_organizations described in sec_501 sec_213 of which-are described in sec_509 or ie public_charities the remaining are private_foundations you represent that you will investigate and determine that these domestic organizations are in fact recognized as exempt from federal_income_tax under sec_501 all but five of the recipients were selected by the shareholders of b your board_of directors selected the remaining five recipients you represent that you will require an acknowledgement from any sec_501 transferee organization which is a private_foundation and is deemed controtled by disqualified persons of your organization that a pro_rata share of your tax_attributes will carry over to such sec_501 transferee organization the amount you will donate to a particular sec_501 organization will be determined on a basis proportional to the number of shares owned by a particular shareholder divided by the total number of issued and outstanding shares for example an individual holding of b’s stock will be permitted to direct the distribution of of your assets you represent that you will obtain from each of the sec_501 organizations commitments that it will use your distributions for charitable purposes you plan to complete the distribution during the calendar_year but will not file a notice of termination during that year once ail assets are distributed you will notify the service of your intention to voluntarily terminate your status as a private_foundation pursuant to sec_507 of the code in you represent that you will make the required amount of qualifying distributions in so that you will have no undistributed_income under sec_4942 of the code you also represent that you have made no grants to private_foundations over which you are required to exercise expenditure_responsibility under sec_4945 of the code law sec_501 of the internal_revenue_code cade provides for the exemption from federal_income_tax of non-profit organizations organized and operated exclusively for religious charitable educational and other exempt purposes sec_507 of the code provides that except as provided in sec_507 the status of any organization as a private_foundation shall be terminated only if it notifies the secretary of its intent to terminate or with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and the secretary notifies such organization that it is liable for tax imposed by sec_507 sec_507 of the code provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shail not be treated as a newly created organization sec_507 of the code imposes on each organization a tax equal to the lower_of the amount which the private_foundation substantiates by adequate_records or other corroborating-evidence as the aggregate tax_benefit resulting from the sec_501 status of such foundation or the value of the net assets of such foundation -g901038079 sec_1_507-1 of the income_tax regulations regulations provides that if a private_foundation transfers ail or part of its assets to one or more private_foundations or one or more private_foundations and one or more sec_509 or organizations pursuant to a transfer described in sec_507 and sec_1 c such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-1 of the regulations provides that neither a transfer of all of the assets of the a private_foundation nor a significant disposition of assets by a private_foundation whether or not any portion of such significant disposition of assets is made to anothér private_foundation shall be deemed to result in a termination of the transferor private_foundation under sec_507 unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 is applicable sec_1_507-3 of the regulations provides that in the case of a significant disposition of assets to one or more private_foundations within the meaning of paragraph c of this section the transferee organization shall not be treated as a newly created organization a transferee organization to which this paragraph applies shall be treated as possessing those attributes and characteristics of the transferor organizations which are described in subparagraphs and of this paragraph sec_1_507-3 of the regulations provides that except as provided in subparagraph of sec_1_507-3 a private_foundation is required to meet the distribution_requirements of sec_4942 of the code for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation such transfer shall itself be counted toward satisfaction of such requirements to the extent the amount transferred meets the requirements of sec_4942 however where the transferor has disposed of all of its assets the recordkeeping requirements of sec_4942 shail not apply during any period in which it has no assets such requirements are applicable for any taxable_year other than a taxable_year during which the transferor has no assets - sec_1_507-3 of the regulations provides that except as provided in sec_1_507-3 where the transferor foundation has disposed of all of its assets during any period in which the transferor has no assets sec_4945 and h of the code shall not apply to the transferee or the transferor with tespect to any expenditure_responsibility grants made by the transferor however this exception does not apply with respect to any information reporting requirements imposed by sec_4945 and the regulations thereunder for any year in which any transfer is made sec_1_507-3 of the regulations provides that the provisions of sec_4945 shall apply to a transferee foundation to the same extent and in the same manner that they would have applied to the transferor foundation had the transfer described in sec_507 not been effected sec_1_507-3 of the regulations provides that if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled directly or indirectly by the same person or persons which effectively controlied the transferor private_foundation for purposes of chapter and part ii of subchapter_f of chapter of the code such a transferee private_foundation shall be treated as if it were the transferor sec_1_507-3 of the regulations provides that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one of more private_foundations pursuant to any reorganization partial_liquidation or any other significant disposition of assets the term significant disposition includes any disposition of percent or more of the transferor private foundation’s assets sec_1_507-3 of the regulations provides that unless a private_foundation voluntarily gives notice under sec_507 of the code a transfer of assets described in sec_507 will not constitute a termination of the transferor’s private_foundation_status sec_1_507-4 of the regulations provides that private_foundations which make transfers described in sec_507 or of the code are not subject_to the tax imposed under sec_507 with respect to such transfers unless the provisions of sec_507 become applicable sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code provides that the term self-dealing includes any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation - sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation sec_4942 of the code provides that the term undistributed_income means with respect to any private_foundation for any taxable_year as of any time the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations regulations provides in pertinent part that the term qualifying_distribution means any amount including program-related investments as defined in a sec_4944 and reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or b other than any contribution to a private_foundation which is not an operating_foundation as defined in sec_4942 sec_4942 of the code provides in pertinent part that the term qualifying_distribution means any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or for assets to be used for these purposes such distributions include payments to public_charities and operating_foundations but not payments made to organizations controlled by the foundation or disqualified persons or to private_foundations unless the requirements of sec_4942 are met sec_4942 of the code provides in pertinent part that the term qualifying_distribution includes a contribution to a sec_501 organization described in sec_4942 or ii if a not later than the close of the first taxable_year after its taxable_year in which such contribution is received such organization makes a distribution equal to the amount of such contribution and such distribution is a qualifying_distribution which is treated under sec_4945 as a distribution out of corpus and b the private_foundation making the contribution obtains adequate_records or other_sufficient_evidence from such organization showing that the qualifying_distribution described in subparagraph a has been made by such organization sec_4944 of the code imposes a tax on any amount invested by a private_foundation in a manner that jeopardizes the carrying out of any of its exempt purposes sec_4945 of the code imposes a tax on any taxable_expenditure made bya private_foundation as defined in pertinent part by sec_4945 sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to another organization unless - a such organization is described in paragraph or of sec_509 or is an exempt_operating_foundation as defined in sec_4940 or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 sec_53_4945-5 of the regulations provides in pertinent part that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation as a a100 f grant to an organization other than an organization described in sec_509 or unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 sec_4945 of the code provides that expenditure_responsibility means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_53_4945-5 of the regulations provides that sec_1_507-3 sec_1_507-3 f and a of the regulations will determine the extent to which the expenditure rules described in sec_4945 and h shall apply to the transfer of assets under sec_507 of the code sec_53_4945-6 of the regulations provides that any payment which constitutes a qualifying_distribution under sec_4942 or an allowable deduction under sec_4940 will not be treated as a taxable_expenditure under sec_4945 discussion you indicate that all your assets will be donated to domestic organizations that are described in sec_501 of the code you also indicate that these sec_501 organizations will be private_foundations or publicly supported charities accordingly the proposed transfers are described in sec_507 and will not be subject_to tax under sec_507 inasmuch as your proposed transfers of all your assets to sec_501 organizations are made pursuant to sec_507 the proposed transfers will not result in the termination of your private_foundation_status under sec_509 see sec_1_507-1 of the regulations they also-will not result in the imposition of the foundation status termination_tax under sec_507 see sec_1_507-4 of the regulations since the proposed transfers are donations they will not be treated as net_investment_income under sec_4940 of the code the proposed transfers will not constitute acts of self-dealing within the meaning of sec_4941 of the code because the assets will be donated to sec_501 organizations and be used for exempt purposes within the meaning of sec_501 of the code you must continue to meet the requirements of sec_4942 of the code specifically sec_1_507-3 of the regulations provides that a private_foundation is required to meet the distribution_requirements of sec_4942 of any taxable_year in which it makes a sec_507 gol o transfer of all or part of its net assets to another private_foundation we note that the record-keeping requirements of sec_4942 must be complied with for the tax_year of this proposed transaction this provision will not apply for the subsequent tax_year where you will have disposed all your assets see sec_1_507-3 of the regulations the proposed transfers will not constitute jeopardizing investments because the funds will be donated to sec_501 organizations and be used for purposes described in sec_170 of the code the proposed transfers will not constitute taxable_expenditures where the assets are donated to sec_501 organizations that are described in sec_509 or of the code see sec_4945 of the code the proposed transfers of assets to private feundations will not constitute taxable_expenditures because the transfers will be done pursuant to sec_507 of the code hence no expenditure_responsibility is required see sec_1_507-3 of the regulations you represent that you currently have no outstanding grants for which expenditure_responsibility is being exercised based upon the foregoing we rule as follows the proposed transfers will constitute a significant disposition of assets within the meaning of sec_507 of the code and will not result in the termination of your private_foundation_status within the meaning of sec_507 hence the tax imposed by sec_507 will not apply upon the distribution of your assets to sec_501 organizations once ail your assets are donated to the sec_501 organizations and you notify the service of your intention to terminate your private_foundation_status pursuant to sec_507 of the code the amount of the tax will be zero the proposed transfers will not subject you to any excise_tax on net_investment_income under sec_4940 of the code - the proposed transfers will not be acts of self-dealing within the meaning of sec_4941 of the code you will be subject_to the distribution_requirements of sec_4942 of the code for the tax_year of the proposed transfers this distribution_requirements will not apply in the subsequent tax_year the year of your dissolution you will be subject_to the record-keeping requirements of sec_4942 of the code with respect to the proposed transfers of assets for the tax_year of these transfers the record-keeping requirements will not be applicable in the l subsequent tax_year the proposed transfers will not constitute jeopardizing investments within the meaning of sec_4944 of the code the proposed transfers will not constitute taxable_expenditures within meaning of sec_4945 of the code you will not be required to exercise expenditure_responsibility under sec_4945 and sec_4945 of the code with respect to the transferred assets you will be subject_to the information reporting requirements of sec_4945 for the tax_year in which the proposed transfers occurred this ruling is conditioned on the understanding that there will be no material_change in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described above you should keep a copy for your permanent records the ruling is directed only to the organization that requested it sec_61 k of the internal_revenue_code provides that it may not be used or cited by others as precedent sincerely signed robert c harper ur robert c harper jr id manager exempt_organizations technical group go
